Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuation of 3:
The proposed amendments to recite that a color of the color ink is visible through the clear ink of the gloss-tone printing raise new issues that would require further consideration and search.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action.

Continuation of 12:
Applicant’s arguments directed to the proposed amendments have been fully considered but are moot because the amendments are not entered as discussed above.  

Applicant's other arguments filed 7/11/2022 have been fully considered but they are not persuasive. 

Applicant argues that Edwards teaches the undercoat layer may impart “color”, therefore Edwards clearly distinguishes a difference between “color” and “metallic”, and does not use them interchangeably. Applicant argues a person of the art cannot interpret the first inkjet ink of Edwards
as comparable to the “color ink” recited in claim 1.  In response to applicant’s argument, the teaching of a separate layer which imparts color in Edwards does not negate the presence of a color in the metallic material containing layer.  

Applicant argues a color of the undercoat layer is not visible through the second ink jet ink layer since the metallic layer of Edwards blocks the color of the undercoat layer from being seen.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the color of an undercoat layer being visible through a metallic layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues the dependent claims would also stand non-obvious over the cited references as a matter of law; however, this is not convincing as discussed with regards to the independent claim limitations above.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712